Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 16, 2007 DOLLAR GENERAL CORPORATION (Exact Name of Registrant as Specified in Charter) Tennessee 001-11421 61-0502302 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 100 Mission Ridge, Goodlettsville, Tennessee 37072 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (615) 855-4000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2.): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 16, 2007, Dollar General announced that it will hold a special meeting of shareholders on June 21, 2007, at the Goodlettsville City Hall Auditorium, 105 South Main Street, Goodlettsville, Tennessee, 37072 at 10:00 a.m., for the purpose of voting on a proposal to approve the merger agreement with affiliates of investment funds affiliated with Kohlberg Kravis Roberts & Co. L.P. Shareholders of record as of the close of business on
